DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

Acknowledgment is made that claims 1 and 11 are amended.

Claim Objections

Claim 10 recites the limitation “the first end station.” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103



 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 7-14 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakagawa et al. (2011/0205904), hereinafter Nakagawa in view of Kreeger et al. (US 2013/0170490), hereinafter Kreeger.

As for claim 1, Nakagawa teaches a method implemented by a multicast device (paragraph [0022] describes a relay apparatus and a relay method), the method comprising: 
receiving a first data packet from a first sender (paragraph [0034] describes a physical switch (i.e. relay apparatus – see paragraph [0029]) receives a multicast packet; paragraph [0042] describes the physical switch relays a variety of data exchanged between the server 200A and the server 200B, i.e., the virtual switch receives data from either server and relays the data), wherein the first data packet comprises an encapsulation header and a multicast data packet (paragraphs [0051]-[0052] describe the physical switch receives the IGMP command associated with the migration, the physical switch acquires information indicating that the VM having a VLAN number “V1” is migrated from the server 200A connected to the port P11; 
replicating the multicast data packet according to the virtual network ID and the multicast address to generate a second data packet (paragraphs [0071]-[0074] further describe the control unit controls the physical switch and includes a port determination part and a multicast control part, the port determination part determines the destination of a packet received from outside of the physical switch on the basis of the information stored in a VLAN table and a MAC address table, the port determination part generates a relay process instruction including the header information and supplies the instruction to the port modules queues which output the packets stored in a stream memory through ports in accordance with the relay process instructions), wherein the second data packet comprises an address of a receiver as an outer destination address (DA) (paragraphs [0067]-[0069] describe a packet includes a DA is output through ports, the DA corresponds to a MAC address which is address of an apparatus i.e. receiver node); and 
sending the second data packet to the receiver (paragraph [0087] describes the MAC address table is used to update the port number corresponding to the MAC address in the IGMP command, for example adding the port connected to the 
Nakagawa fails to teach wherein a multicast device is a point replication device; wherein a first overlay edge node is a sender, wherein a second overlay edge node is a receiver; and wherein processing includes replicating.
However, it is well known in the art, to implement routers that make copies of data packet in an overlay network, as evidenced by Kreeger.
Kreeger discloses
wherein a multicast device is a point replication device (paragraph [0018] describe intermediary routers in a multicast backbone make copies of data packet and send them to appropriate receivers) and; wherein a first overlay edge node is a sender (paragraph [0017] describes an overlay network includes a sender which is a node), wherein a second overlay edge node is a receiver (paragraph [0012] and [00117] describe an overlay network includes a receiver).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Kreeger for performing multicast frame replication. The teachings of Kreeger, when implemented in the Nakagawa system, will allow one of ordinary skill in the art to avoid a need to maintain IP routing information. One of ordinary skill in the art would be motivated to utilize the teachings of Kreeger in the Nakagawa system in order to inform other routers that a host wishes to join a multicast group with a specific multicast address (Kreeger: paragraph [0018]).


Nakagawa fails to teach wherein a multicast device is a point replication device and wherein a node is an overlay node.
However, it is well known in the art, to implement a replication device in a network, as evidenced by Kreeger.
Kreeger discloses wherein a multicast device is a point replication device (paragraph [0018] describes intermediary routers in a multicast backbone make copies of the data packet and send them to the appropriate receivers that have joined a multicast group); and wherein a node is an overlay node (paragraph [0012] describes endpoints of a multicast overlay environment).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Kreeger for performing multicast frame replication. The teachings of Kreeger, when implemented in the Nakagawa system, will allow one of ordinary skill in the art to avoid a need to maintain IP routing information. One of 

As for claim 3, the combined system of Nakagawa and Kreeger teaches wherein the membership information further comprising member address (Nakagawa: paragraph [0067] and [0070] describe the MAC address is information indicating the destination apparatus of each packet).  

As for claim 4, Nakagawa teaches wherein the multicast data packet is encapsulated by a virtual parameter header (Nakagawa: paragraph [0059] describes a packet’s header information indicates a VLAN number), wherein the virtual parameter comprises the virtual network ID (Nakagawa: paragraph [0059] describes the header information indicates a VLAN number). 
The combined system of Nakagawa and Ghosh fails to teach wherein a virtual parameter is a virtual extensible local area network.
However, it is well known in the art, to implement a virtual extensible local area network, as evidenced by Kreeger.
Kreeger discloses wherein a virtual parameter is a virtual extensible local area network (paragraph [0026] describes a VXLAN).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Kreeger for implementing a virtual extensible local area network. The teachings of Kreeger, when implemented in the Nakagawa system, 
 
As for claim 7, Nakagawa teaches all the limitations set forth above except wherein a multicast replication point device is implemented as an aggregation switch, or a core switch, or a router.  
However, it is well known in the art, to implement routers in a multicast backbone, as evidenced by Kreeger.
Kreeger discloses wherein a multicast replication point device is implemented as an aggregation switch, or a core switch, or a router (paragraph [0018] describes intermediary routers make copies of the data packet).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Kreeger for performing multicast frame replication. The teachings of Kreeger, when implemented in the Nakagawa system, will allow one of ordinary skill in the art to avoid a need to maintain IP routing information. One of ordinary skill in the art would be motivated to utilize the teachings of Kreeger in the Nakagawa system in order to inform other routers that a host wishes to join a multicast group with a specific multicast address (Kreeger: paragraph [0018]).


However, it is well known in the art to include routers in a datacenter, as evidenced by Kreeger.
Kreeger discloses wherein a multicast replication point device is deployed in a data center (DC) (paragraph [0012] and [0018] describes an overlay network supports multicast networks which provide an encapsulation scheme to address Layer 2 and Layer 3 data center network infrastructure, in a multicast network, multicast address is associated with a group of interested receivers, intermediary routers make copies of the data packet).  
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Kreeger for performing multicast frame replication in a datacenter. The teachings of Kreeger, when implemented in the Nakagawa system, will allow one of ordinary skill in the art to avoid a need to maintain IP routing information. One of ordinary skill in the art would be motivated to utilize the teachings of Kreeger in the Nakagawa system in order to inform other routers that a host wishes to join a multicast group with a specific multicast address (Kreeger: paragraph [0018]).

As for claim 9, the combined system of Nakagawa and Kreeger teaches 
wherein a first end station is one of a virtual machine (VM) or a host (Nakagawa: paragraph [0027] describes a physical machine hosts a virtual machine).


However, it is well known in the art, to have a sender implemented as a network element, as evidenced by Kreeger.
Kreeger discloses wherein a first overlay edge node is implemented as a physical switch, a virtual switch, a hypervisor, or a server (paragraphs [0023]-[0024] describe virtual tunneling endpoints (VTEP) which is built into an access switch).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Kreeger for implementing virtual tunneling endpoints. The teachings of Kreeger, when implemented in the Nakagawa system, will allow one of ordinary skill in the art to avoid a need to maintain IP routing information. One of ordinary skill in the art would be motivated to utilize the teachings of Kreeger in the Nakagawa system in order to inform other routers that a host wishes to join a multicast group with a specific multicast address (Kreeger: paragraph [0018]).

As for claim 11, Nakagawa teaches an apparatus (paragraph [0022] describes a relay apparatus), the apparatus comprising:
one or more ingress ports and one or more egress ports (Fig. 2, P11, 12 and P21; paragraph [0032] describes the physical switch connects to servers via ports P11 and P12 i.e. ingress ports, and connects to an apparatus via port 21 i.e. egress port); 
the one or more ingress ports are configured to: 

a processor coupled to the one or more ingress ports and the one or more egress ports (Fig. 5, control unit 50; paragraph [0058] describes the physical switch includes port module groups, a stream memory and a control unit i.e. a processor; paragraphs [0060]-[0061] describe the port module groups are provided for the respective ports and each of the port module determines a packet to be read out from the stream memory in accordance with an instruction from the control unit), the processor is configured to: 
a second receiver as an outer destination address (DA) (paragraphs [0067]-[0069] describe a packet includes a DA is output through ports, the DA corresponds to a MAC address which is address of an apparatus i.e. receiver node); and 
the one or more egress ports are configured to send the second data packet to the second overlay edge node (paragraph [0087] describes the MAC address table is used to update the port number corresponding to the MAC address in the IGMP command, for example adding the port connected to the destination to the multicast group to which the source server belongs, this allows the server 200B to receive the multicast packet).  
Nakagawa fails to teach wherein a multicast device is a point replication device; wherein a first overlay edge node is a sender, wherein a second overlay edge node is a receiver; and wherein processing includes replicating.

Kreeger discloses
wherein a multicast device is a point replication device (paragraph [0018] describe intermediary routers in a multicast backbone make copies of data packet and send them to appropriate receivers) and; wherein a first overlay edge node is a sender (paragraph [0017] describes an overlay network includes a sender which is a node), wherein a second overlay edge node is a receiver (paragraph [0012] and [00117] describe an overlay network includes a receiver).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Kreeger for performing multicast frame replication. The teachings of Kreeger, when implemented in the Nakagawa system, will allow one of ordinary skill in the art to avoid a need to maintain IP routing information. One of ordinary skill in the art would be motivated to utilize the teachings of Kreeger in the Nakagawa system in order to inform other routers that a host wishes to join a multicast group with a specific multicast address (Kreeger: paragraph [0018]).

As for claim 12, Nakagawa teaches the processor is further configured to Page 3 of 5Attorney Docket No. 83502624US04 obtain a membership information (Fig.7; paragraphs [0063] and [0066]-[0067] describe the physical switch’s storage unit stores a MAC address table, the MAC address table store VLAN number, MAC address and port number; paragraph [0071] further describes the control unit controls the entire physical switch and includes a port determination part and a multicast control part, the port determination part determines the destination of a 
Nakagawa fails to teach wherein a node is an overlay node.
However, it is well known in the art, to implement a replication device in a network, as evidenced by Kreeger.
Kreeger discloses wherein a node is an overlay node (paragraph [0012] describes endpoints of a multicast overlay environment).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Kreeger for performing multicast frame replication. The teachings of Kreeger, when implemented in the Nakagawa system, will allow one of ordinary skill in the art to avoid a need to maintain IP routing information. One of ordinary skill in the art would be motivated to utilize the teachings of Kreeger in the Nakagawa system in order to inform other routers that a host wishes to join a multicast group with a specific multicast address (Kreeger: paragraph [0018]).

As for claim 13, the combined system of Nakagawa and Kreeger teaches wherein the membership information further comprising member address (Nakagawa: 

As for claim 14, Nakagawa teaches wherein the multicast data packet is encapsulated by a virtual parameter header (paragraph [0059] describes a packet’s header information indicates a VLAN number), wherein the virtual parameter comprises the virtual network ID (paragraph [0059] describes the header information indicates a VLAN number). 
Nakagawa fails to teach wherein a virtual parameter is a virtual extensible local area network.
However, it is well known in the art, to implement a virtual extensible local area network, as evidenced by Kreeger.
Kreeger discloses wherein a virtual parameter is a virtual extensible local area network (paragraph [0026] describes a VXLAN).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Kreeger for implementing a virtual extensible local area network. The teachings of Kreeger, when implemented in the Nakagawa system, will allow one of ordinary skill in the art to facilitate a transmission of a frame by a virtual machine. One of ordinary skill in the art would be motivated to utilize the teachings of Kreeger in the Nakagawa system in order to enable a virtual machine encapsulates a frame in a User Datagram Protocol data packet along with an VNI which uniquely identifies the VXLAN segment  (Kreeger: paragraph [0026]).


However, it is well known in the art, to implement routers in a multicast backbone, as evidenced by Kreeger.
Kreeger discloses wherein a multicast replication point device is implemented as an aggregation switch, or a core switch, or a router (paragraph [0018] describes intermediary routers make copies of the data packet).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Kreeger for performing multicast frame replication. The teachings of Kreeger, when implemented in the Nakagawa system, will allow one of ordinary skill in the art to avoid a need to maintain IP routing information. One of ordinary skill in the art would be motivated to utilize the teachings of Kreeger in the Nakagawa system in order to inform other routers that a host wishes to join a multicast group with a specific multicast address (Kreeger: paragraph [0018]).

As for claim 18, Nakagawa teaches all the limitations set forth above except wherein a multicast replication point device is deployed in a data center (DC).  
However, it is well known in the art to include routers in a datacenter, as evidenced by Kreeger.
Kreeger discloses wherein a multicast replication point device is deployed in a data center (DC) (paragraph [0012] and [0018] describes an overlay network supports multicast networks which provide an encapsulation scheme to address Layer 2 and 
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Kreeger for performing multicast frame replication in a datacenter. The teachings of Kreeger, when implemented in the Nakagawa system, will allow one of ordinary skill in the art to avoid a need to maintain IP routing information. One of ordinary skill in the art would be motivated to utilize the teachings of Kreeger in the Nakagawa system in order to inform other routers that a host wishes to join a multicast group with a specific multicast address (Kreeger: paragraph [0018]).

As for claim 19, the combined system of Nakagawa and Kreeger teaches 
wherein a first end station is one of a virtual machine (VM) or a host (Nakagawa: paragraph [0027] describes a physical machine hosts a virtual machine).

As for claim 20, Nakagawa teaches all the limitations set forth above except wherein a first overlay edge node is implemented as a physical switch, a virtual switch, a hypervisor, or a server.  
However, it is well known in the art, to have a sender implemented as a network element, as evidenced by Kreeger.
Kreeger discloses wherein a first overlay edge node is implemented as a physical switch, a virtual switch, a hypervisor, or a server (paragraphs [0023]-[0024] describe virtual tunneling endpoints (VTEP) which is built into an access switch).
.

Allowable Subject Matter

Claims 5-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 recites the limitations wherein an inner DA of the second data packet is generated by replacing the multicast address in the multicast data packet with a unicast address of a member of the one or of members.  

Aoki et al. (US 2010/0106851) paragraph [0194] describes a replacement of a unicast address of a client in a multicast destination address of a group that the client participates in, Aoki fails to teach the destination address is an inner DA as claimed.

Xia et al. (US 2008/008484) paragraph [0042] describes a multicast address is an inner destination address however Xia fails to teach the inner DA belongs to a 

Claim 5 is allowable over prior art.

Claim 15 recites limitation that are similar to limitations of claim 5, therefore, claim 15 is allowable over prior art.

Claim 6 recites the limitation wherein an inner DA of the second data packet is generated by keeping the multicast address in the multicast data packet when replicating.  
 
Aoki et al. (US 2010/0106851) paragraph [0192] describes a replacement of a unicast address of a client in a multicast destination address of a group that the client participates in while the IP address of the destination remains to be the multicast address of the group destination address, Aoki fails to teach the destination address is an inner DA as claimed.

Xia et al. (US 2008/008484) paragraph [0042] describes a multicast address is an inner destination address however Xia fails to teach the inner DA belongs to a second data packet that is generated by replacing a multicast address in a multicast data packet with a unicast address.



Claim 16 recites limitation that are similar to limitations of claim 6, therefore, claim 16 is allowable over prior art.

Conclusions


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zelig et al. (US 2004/0037279) teach virtual private LAN service using a multicast protocol
Farinacci et al. (US 2009/0037607) teach overlay transport virtualization
Miyata et al. (US ) teach IP network system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459


/Backhean Tiv/Primary Examiner, Art Unit 2459